PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/755,750
Filing Date: 13 Apr 2020
Appellant(s): BRIGGS & STRATTON, LLC



__________________
Garrett B. Bickford
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 3/1/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 8/17/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-3, 7-11, and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawatou (JP2014066198A) in view of Hansen et al (U.S. Pre-Grant Publication 2013/0111865).
Claims 4, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawatou (JP2014066198A) in view of Hansen et al (U.S. Pre-Grant Publication 2013/0111865) as applied to claims 3 and 11 above, and further in view of Hall et al (U.S. Patent 6,557,509).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawatou (JP2014066198A) in view of Hansen et al (U.S. Pre-Grant Publication 2013/0111865) as applied to claim 3 above, and further in view of Olson et al (U.S. Patent 6,637,395).
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawatou (JP2014066198A) in view of Hansen et al (U.S. Pre-Grant Publication 2013/0111865) as applied to claim 10 above, and further in view of Tharman et al (U.S. Pre-Grant Publication 2004/0089259).

(2) Response to Argument
Section A. Arguments
Applicant argues that “Kawatou does not include a brake, a release that must be held down to start the engine, a switch actuated by the release mechanism, or a controller coupled to the switch, where the switch is configured to provide a switch input to the controller in certain conditions.” 
It is noted that these are the limitations disclosed by secondary reference Hansen, as cited in the 103 rejection.

Applicant argues that “Hansen does not describe or otherwise show the inclusion of a recoil starting system or pull rope, and does not discuss or otherwise explain how a recoil starting system would interact with its control module.” 
It is noted that these are the limitations disclosed by primary reference Kawatou, as cited in the 103 rejection. However, Hansen is directed to a similar engine driven lawncare device, a lawn mower, with a controller configured to start the engine via an electric motor like Kawatou.

Section B. 1. Arguments
Applicant argues that “Claim 1 recites additional functionality that is not taught or shown by the art of record, including an apparatus ‘wherein the switch is configured to provide a switch input to the controller when the release is in the first position,’ and ‘wherein the sensor is configured to provide a sensor input to the controller when the pull rope is actuated.’” 
The examiner cited Kawatou to disclose the limitation “wherein the sensor is configured to provide a sensor input to the controller when the pull rope is actuated”. In Kawatou, the sensor is identified as 410, the pull rope is identified as 403, the controller is identified as 339, and cited paragraphs 0026 and 0029 of Kawatou (the English translation of Kawatou, as used throughout this response) clearly describe this function of the sensor. Paragraph 0026 states “as shown in FIG. 4, the recoil starter 400 is provided with a sensor 410 for detecting that the recoil rope 403 has been pulled” and “The sensor 410 is connected to the controller 339.” Paragraph 0029 states “the controller 339 is connected to the start switch 9, the sensor 410, and the battery pack 337” and “Thus, when the engine 311 is started, the controller 339 is configured to control the motor 341 based on the operation of the start switch 9 and the detection result of the sensor 410.”
The examiner cited Hansen to disclose the limitation “wherein the switch is configured to provide a switch input to the controller when the release is in the first position”. In Hansen, the switch is identified as 832, the release is identified as 826, the controller is identified as 830, and cited paragraph 0068 clearly describes this function of the switch. Paragraph 0068 states “when the release mechanism 826 is moved to the engaged position (i.e. “first position”), the release mechanism 826 actuates a switch 832, which provides a signal to the control module 830.”

Applicant argues that “claim 1 recites that "the controller activates the electric motor in response to the switch input and the sensor input." (Emphasis added)” and “The combination of Kawatou and Hansen does not disclose, teach, or suggest teach these features of claim 1.”
At the outset, these arguments appear to suggest that the only rejection which can possibly be made in this application is an anticipatory rejection under 35 U.S.C. 102, because the feature which is not disclosed in a single reference in the prior art is both the switch and sensor inputs being used to control activation of the electric starter motor, and applicant repeatedly argues that no prior art rejection may be made if a single reference does not teach both the switch and sensor inputs being used to control activation of the electric starter motor. This is not a requirement for an obviousness rejection under 35 U.S.C. 103. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Nonetheless, the examiner cited Kawatou to disclose the limitation “the controller activates the electric motor in response to the sensor input” (the rejection uses the phrase “capable of being configured to” in claim 1 to indicate to applicant that the current claim limitation does not recite a programming/configuration of the controller to perform the functions [as is generally required in the art to give structural definition to the controller with respect to the attributed functions, rather than merely being a function recited in narrative form], but the citation given for the controller functions in claims 1 and 9 [paragraph 0031 in Kawatou and paragraph 0068 in Hansen] is the same and discloses the performance of the function by the controller). Cited paragraph 0031 states “when the user operates the recoil starter handle 402 and the sensor 410 detects that the recoil rope 403 is pulled, the controller 339 controls the electric motor 341 to rotate the crankshaft 323.”
The examiner cited Hansen to disclose the limitation “the controller activates the electric motor in response to the switch input” (the rejection uses the phrase “capable of being configured to” in the same manner as above, but the citation for claims 1 and 9 [of paragraph 0068] is the same and discloses the performance of the function by the controller). Cited paragraph 0068 states “when the release mechanism 826 is moved to the engaged position, the release mechanism 826 actuates a switch 832, which provides a signal to the control module 830” and “When both the switch 832 and the run sensor 822 provide signals or inputs indicating the implement 814 is in the ready-to-run condition, the control module 830 then actuates the motor 816 to start the engine 812.”
The statement that “The combination of Kawatou and Hansen does not disclose, teach, or suggest teach these features of claim 1” implies that because these teachings do not disclose both the switch input and the sensor input in a single embodiment of either Kawatou or Hansen, that an obviousness rejection is not proper. Again, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Additionally, further into this section of applicant’s arguments, applicant explicitly states “Thus, the apparatus of Kawatou as modified by Hansen would activate [the electric starter motor] in response to either the sensor input or the switch input.” While the examiner does not agree with this line of reasoning, it actually supports the examiner’s position that the apparatus of Kawatou as modified by Hansen activates in response to both the sensor input and the switch input, because the claims do not recite that the activation of the motor is in response to both inputs at the same time or even during a same starting cycle. 
Therefore, even if both inputs (the sensor input and the switch input) are used in the alternative as suggested by applicant, and if the electric starter motor is activated in response to each of them in different starting cycles, the sensor input and switch input would both be used to responsively perform electric starter motor activation. 
Support for the fact that the claims do not recite that the activation of the motor is in response to both inputs at the same time or even during a same starting cycle can be found in the claims themselves - Claim 1 recites “the controller activates the electric motor in response to the switch input and the sensor input”; claim 9 recites “the controller configured to tum on the electric motor to start the internal combustion engine in response to the switch signal from the switch and the sensor signal from the sensor both being provided to the controller”, and claim 16 recites “activating an electric starter motor coupled to the internal combustion engine based on detecting movement of the starter rope and detecting the status of the operator presence sensor.” There is no mention of simultaneous input required or same starting cycle input required.

Applicant argues that “Kawatou does not teach a brake mechanism, a release mechanism, a switch actuated by the release mechanism, or a controller coupled to the switch, where the switch is configured to provide a switch input to the controller in certain conditions” and “Kawatou cannot then be said to teach or suggest a controller that activates the electric motor in response to the switch input and the sensor input because Kawatou does not include the claimed switch.” The examiner has already agreed that Kawatou does not teach all limitations of each of claims 1, 9, and 16, which is the reason that an obviousness rejection has been made in view of the Hansen reference, which teaches the claimed switch and its configuration to provide the switch input to the controller during the claimed conditions. 
Again, the examiner notes that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Applicant argues that “Hansen does not overcome this deficiency of Kawatou, as Hansen merely teaches an apparatus with a controller configured to activate an electric motor in response to a switch input”, “While Hansen may disclose a switch that is configured to provide a switch input to the controller, and that the controller can activate the electric motor in response to input from the switch, Hansen does not disclose or suggest any reason why the controller would rely upon or otherwise react to sensor data indicating that a pull rope had been actuated”, and “To the extent that Hansen even teaches that a pull rope can be present on its lawnmower, there is no teaching or suggestion that a sensor would be configured to detect the actuation of the pull rope.” 
Applicant appears to agree that Hansen teaches the switch configured to provide the switch input to the controller, wherein the controller activates the electric starter motor in response to the switch input. However, applicant argues that Hansen does not teach “any reason why the controller would rely upon or otherwise react to sensor data indicating that a pull rope had been actuated”, but the examiner’s rejection has not cited Hansen for disclosing the pull rope sensor input and pull rope sensor input responsive control of the electric starter motor. The examiner cited the primary reference, Kawatou, as disclosing the pull rope sensor input and pull rope sensor input responsive control of the electric starter motor.
Again, the examiner notes that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Applicant further argues that “The relevant embodiment of Hansen is explicitly designed so that an operator can start its outdoor power equipment from a position remote from the engine, such that the recoil starter is omitted”, but the examiner notes that both Kawatou and Hansen are directed to giving electric engine starting capability to lawn mowers which have recoil starters. Paragraph 0075 of Hansen teaches applying the electric start system to a recoil starting engine of the lawn mower (generically referred to as “outdoor power equipment” in this paragraph).

Applicant continues a similar argument with “While Kawatou and Hansen each teach separate activation methods for activating an electric starter motor, neither Kawatou nor Hansen teach or suggest an apparatus having a controller that receives data from both a sensor associated with the pull rope and a switch actuated by a release, or which activates the motor in response to signals from both items”, “If the teachings of these references were indeed combined to add the release and switch as taught by Hansen to the apparatus of Kawatou, the apparatus would have two separate mechanisms, each independently capable of activating the electric motor”, “Thus, the apparatus of Kawatou as modified by Hansen would activate in response to either the sensor input or the switch input”, and “There is nothing in either reference that teaches or suggests a controller that activates the electric motor in response to both a switch input and a sensor input.”
As discussed above, these arguments appear to suggest that the only rejection which can possibly be made in this application is an anticipatory rejection under 35 U.S.C. 102, because the feature which is not disclosed in a single reference in the prior art is both the switch and sensor inputs being used to control activation of the electric starter motor, and applicant repeatedly argues that no prior art rejection may be made if a single reference does not teach both the switch and sensor inputs being used to control activation of the electric starter motor. This is not a requirement for an obviousness rejection under 35 U.S.C. 103. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Additionally, and as discussed above, in this argument section applicant explicitly states “Thus, the apparatus of Kawatou as modified by Hansen would activate [the electric starter motor] in response to either the sensor input or the switch input.” While the examiner does not agree with this line of reasoning, it actually supports the examiner’s position that the apparatus of Kawatou as modified by Hansen activates in response to both the sensor input and the switch input, because the claims do not recite that the activation of the motor is in response to both inputs at the same time or even during a same starting cycle. 
Therefore, even if both inputs (the sensor input and the switch input) are used in the alternative as suggested by applicant, and if the electric starter motor is activated in response to each of them in different starting cycles, the sensor input and switch input would both be used to responsively perform electric starter motor activation. 

Applicant argues that “Rather than acknowledge the differences in control functionality and structure between the present Application and the prior art, the Examiner improperly determined that simply identifying a controller ‘capable’ of performing the functions recited in claim 1 was sufficient to reject these claims”, “In doing so, the Examiner has completely stripped the controller of any patentable weight, despite claim 1 reciting a specific control algorithm, functionality, and structure that is not taught or suggested by the prior art of record”, “The controller recited in claim 1 performs specific functions, which are enabled by software that is not taught, suggested, or otherwise made obvious by the prior art; it is not enough for the Examiner to merely identify a controller and allege that controller is ‘capable of’ performing these functions”, and “The software, which enables the specific functionality recited in claim 1, is absent from the combination of Kawatou and Hansen.”
This is not true. As discussed above, the rejection uses the phrase “capable of being configured to” in claim 1 to indicate to applicant that the current claim limitation does not recite a programming/configuration of the controller to perform the functions (as is generally required in the art to give structural definition to the controller with respect to the attributed functions, rather than merely being a function recited in narrative form), but the citation given for the controller functions in claims 1 and 9 (paragraph 0031 in Kawatou and paragraph 0068 in Hansen) is the same and discloses the performance of the function by the controller. Therefore, the function being performed by the controller has been given full patentable weight in the citation of the prior art, but applicant has been notified in the rejection that it does not necessarily need to be given full patentable weight in claim 1 because the controller is not programmed/configured to perform the functions in claim 1.

Section B. 2. Arguments
Applicant argues that “The Office Action alleged that it would have been obvious to modify the pull rope activation method of Kawatou by adding the brake, release, and switch of Hansen ‘in order to prevent undesired rotation of the cutting blade, providing safety against injury, and in order to prevent attempted starting when the cutting blade, which is directly attached to the engine, is incapable of rotation due to being held by the brake’”, “However, rather than identifying a motivation to combine the pull rope starter of Kawatou with the brake, release, and switch of Hansen, the Examiner has at most identified a motivation to replace the pull rope starter of Kawatou”, “Hansen is designed to address the shortcomings of recoil starters, like Kawatou”, and “A person of ordinary skill in the art would not be motivated to combine Hansen's teachings to the exact device Hansen intends to replace.”
In these arguments, applicant states “Hansen is designed to address the shortcomings of recoil starters, like Kawatou” (emphasis added). This would directly support the combination of Kawatou and Hansen by a person having ordinary skill in the art, since applicant is asserting that they are addressing the same problems. Further, applicant has created an alleged “motivation to replace the pull rope starter of Kawatou” from the motivation cited by the examiner, but this is not stated in Hansen where the cited motivation is found. 

Applicant argues that “In the relevant embodiment, Hansen teaches a lawn mower in which ‘[m]ovement of the release mechanism 826 to the engaged position can simultaneously provide a start signal to the control module 830 via the switch 832 as well as put the implement 814 in the ready-to-run condition as detected by the run sensor 822, such that no additional user operations are required to start the engine 812.’ (emphasis added)”. 
It is unclear what applicant is attempting to argue with this underlined portion, but Hansen has identified a benefit of their invention as a whole in this underlined passage. The primary reference used in the obviousness rejection is Kawatou, and this benefit noted in Hansen does not teach away from the motivation for using the release and corresponding switch and switch input to responsively activate the electric starter motor, which is also disclosed by Hansen.

Applicant argues that “The mechanism disclosed in Hansen allows for the apparatus to be started from a position located away from the internal combustion engine, in contrast with a recoil starter”, “‘[I]ntegration of the starter system with a handle of outdoor power equipment allows the operator to start the engine from the rear of the outdoor power equipment, such as several feet from the powered tool of the outdoor power equipment’”, “Hansen's teachings provide a replacement for recoil starters, not a modification or improvement to a recoil starter”, and “Accordingly, a person of ordinary skill in the art would not be motivated to modify Kawatou with Hansen's teachings as asserted by the Examiner, as Hansen's teachings would provide a total replacement for the system in Kawatou, not a modification.”
The invention of Hansen is applied to a lawn mower with a recoil (pull) starter, as noted throughout the Specification of Hansen (See paragraphs 0006, 0026-0030, 0075, etc.), and is specifically applied to the electric starter motor control of the lawn mower engine, as in Kawatou. The limitation which is being argued throughout applicant’s appeal brief is specifically related to the electric starter motor control of the lawn mower engine, and both the sensor input of Kawatou and the switch input of Hansen are used to control the electric starter motor of the lawn mower engine. Therefore, there is no logical reason that the two inputs (sensor input in Kawatou and switch input in Hansen), used to control the same electric starter motor in each of the references, cannot be applied to the control of that same electric starter motor; and there is also no logical reason that “a person of ordinary skill in the art would not be motivated to modify Kawatou with Hansen’s teachings as asserted by the Examiner, as Hansen's teachings would provide a total replacement for the system in Kawatou, not a modification.” As noted by applicant, “Hansen is designed to address the shortcomings of recoil starters, like Kawatou” (emphasis added). Why then, can features of both references not be combined, if they are addressing the same problems in the same technological environment?

Applicant argues that “If Kawatou were modified to include such a release mechanism, the actuation of which starts the engine, there would be no reason to include the pull rope starter”, “In fact, Hansen's system is specifically designed to eliminate the need for a pull rope starter, as its system is designed to provide a ‘less-cumbersome’ and ‘faster process to start the outdoor power equipment’ than activation methods in which ‘activation of the engine typically further includes manually pulling a recoil starter rope’”, and “Any inclusion of Hansen's teachings into the system of Kawatou would necessarily remove the features that the Examiner relies upon to support his rejection.”
Applicant is alleging that more of the invention disclosed in the Hansen reference must be added to the invention of Kawatou if the two references are combined, and is arguing that the combination is against the goals of Hansen. However, it is noted that the primary reference in the rejection is Kawatou, and incorporating the cited teachings of Hansen, regarding the release and switch input, is not changing the functioning of Kawatou in a way which contradicts its primary goals and functions.
Further, the reason that Kawatou maintains the pull starter is so that pull starting is still available. If the pull start capability is removed, then the engine can no longer be started if there is not enough electrical power available to start the engine via the electric starter motor. Any person having ordinary skill in the art would have recognized that this is a good reason to maintain the pull starting capability, and would have recognized that this is a reason which does not need explicit confirmation in the prior art. 
Further, it is unreasonable to assume that a person having ordinary skill in the art would read the Kawatou reference, then read the Hansen reference, and then conclude that the pull start capability must be removed from the invention of Kawatou in order to implement any electric starter motor control features from the Hansen reference to the electric starter motor control of Kawatou. There can be (and is [as cited]) motivation to incorporate particular features from the Hansen reference into the invention of Kawatou without requiring complete replacement of the structures and control algorithms. 

Applicant argues that “As Hansen is intended to replace, rather than improve the system in Kawatou, a person of ordinary skill in the art when the invention was made would not have found the subject matter, as a whole, to be obvious”, “Similarly, the Examiner has not set forth a compelling reason why a hypothetical person of ordinary skill in the art would have found it obvious to combine the references as proposed”, “’To support the conclusion that the claimed invention is directed to obvious subject matter, either the references must expressly or impliedly suggest the claimed invention or the examiner must present a convincing line of reasoning as to why the artisan would have found the claimed invention obvious in light of the teachings of the references.’”
The fact that Kawatou and Hansen have differing goals does not negate the teachings of Hansen with respect to the electric starter motor control, which is for an electric starter motor of a lawn mower engine which is traditionally pull started, and which is shared by both Kawatou and Hansen. 
Regarding the electric starter motor control, the outstanding rejection under 103 cited Hansen for teaching a brake and a release movable to an engaged position to release the brake and put the implement in the ready-to-run condition in which the implement is ready to be driven by the internal combustion engine, in order to prevent undesired rotation of the implement, such as the cutting blade of the mower; and for teaching a switch actuated by the release, and a controller coupled to the switch, wherein the switch is configured to provide a switch signal to the controller when the release is in the engaged position, and wherein the controller is configured to activate the electric motor in response to the switch signal, in order to prevent attempted starting when the implement, which is directly attached to the engine, is incapable of rotation due to being held by the brake (See the outstanding rejection for citations of each element). 
None of these teachings necessitate or suggest the deletion of the pull starting capability disclosed in the Kawatou reference, and a person having ordinary skill in the art, after reading the Kawatou reference and then the Hansen reference, would not have been motivated by these teachings to remove the pull starting capability, for at least the reasons discussed above. Applicant has not proposed a good reason why a person having ordinary skill in the art would have come to such a conclusion that the pull start capability must be removed if the cited features of Hansen are to be incorporated into the invention of Kawatou; and has not proposed a good reason why the cited motivation in Hansen is not sufficient in giving a person having ordinary skill in the art reason to modify the control system and method for the electric starter motor of a lawn mower, which is shared by the Kawatou and Hansen references.

Applicant argues that “As the Supreme Court stated, ‘it can be important to identify a reason that would have prompted a person of ordinary skill in the relevant field to combine the elements in the way the claimed new invention does.’ KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398,418 (2007)”, “No such reason was provided by the Examiner because no such reason exists”, “A person of ordinary skill in the art would not be motivated to combine the release mechanism and switch of Hansen with the pull rope starter of Kawatou, as Hansen is specifically designed to eliminate the need for a pull rope starter entirely”, “If there were any motivation to combine these references at all, it would be a motivation to combine the references by replacing the pull rope starter of Kawatou with the release mechanism of Hansen”, “This would not produce the claimed invention, which requires both a pull rope starter and a release to start the engine”,  “Accordingly, a person of ordinary skill in the art would not have been motivated to combine Kawatou and Hansen ‘to produce the claimed invention,’ as alleged in the Office Action, making this rejection under 35 U.S.C. 103 improper”, and “For these reasons, Applicant asserts that this rejection should be reversed.”
The examiner notes that these are merely repetitions of previous arguments which have been addressed above.

Section B. 3. Arguments
Applicant makes the same arguments regarding claim 9 as claim 1. Therefore the responses above also apply to the arguments regarding claim 9.

Applicant makes the same arguments regarding claim 16 as claims 1 and 9, but regarding the “operator presence sensor” instead of the “switch”, and the subsequent responsive control of the electric starter motor. The same responses above apply to the arguments regarding claim 16 since they are the same as those for claims 1 and 9.

Section IV. Arguments
Applicant argues that “The inclusion of two separate terms, the "electrical signal" and the "sensor signal" conveys to a person of ordinary skill in the art that two separate items are being described. 
The fact that “The inclusion of two separate terms, the ‘electrical signal’ and the ‘sensor signal’ conveys to a person of ordinary skill in the art that two separate items are being described”, is exactly what makes this claim unclear. This argument may certainly be persuasive if applicant’s disclosure and the knowledge of a person having ordinary skill in the art could make sense of this description of the structure.
Applicant has cited paragraphs 0027-0028 and 0030 of the as-filed Application for support of the claimed structure. Upon reading those paragraphs, one will find no mention of a “wire coil”, nor any mention of a wire coil which generates an electrical signal when magnets in a rope pass through it, nor any mention of an additional sensor which detects the unmentioned electrical signal from the unmentioned wire coil. 
The examiner has not proposed a rejection under 112(a) because a person having ordinary skill in the art, upon reading the passage of paragraph 0030 – “In other embodiments, a magnet may be embedded in the pull rope 308. The pull rope may then be configured to run through an aperture which can detect the magnetic field and provide a signal to the control system”, would have very easily understood that the aperture must include a coil to generate the signal in response to the changing magnetic field, wherein the coil itself is clearly acting as the sensor. It would make no sense to then create a sensor to detect a signal that the Specification states is provided to the control system directly, and would make even less sense given that applicant’s disclosure describes nothing of this sort.

Applicant argues that “The electrical signal, as claim 14 clearly explains, is generated by the one or more magnets ‘when the rope passes through the coil’”, “The sensor detects the presence of the electrical signal and, upon detecting the presence of the electrical signal, generates a sensor signal”, and “The sensor signal that is generated by the sensor communicates the presence of the electrical signal to the controller,” and Applicant argues that “A person of ordinary skill in the art, reading claim 14, would understand that the electrical signal is produced by the magnet, while the sensor signal is produced by the sensor to communicate that the electrical signal has been detected.”
	As discussed above, applicant is describing a configuration which makes no sense with respect to applicant’s own Specification, which does not describe anything close to this configuration, and does not make sense to a person having ordinary skill in the art.
	
Examiner’s Final Remarks
	In general, applicant has argued against the modifying Kawatou in view of Hansen, specifically regarding motivation to combine the teachings. 
However, both references teach a very similar system of applying electric starting to an engine powered lawn mowing device which is designed to be pull started, wherein the electric starter is controlled by an electronic controller. 
Further, Hansen teaches adding a brake mechanism to prevent the cutting blade from rotating (Paragraphs 0002-0003 of Hansen clearly teach this, and paragraph 0003 describes this feature as typical in this field of technology [a person having ordinary skill in the art or any person would recognize that lawn mower cutting blades are extremely dangerous and rotation of the blades should be stopped when the lawn mower is not in use]), and Hansen also teaches providing a switch input (to the controller for responsively activating the electric starter) indicative of the state of this brake mechanism (released or not released) in order to prevent attempted starting when the cutting blade and its attached engine cannot be moved because the brake mechanism is locking the cutting blade and engine in place (Paragraphs 0064-0068 clearly teach this).
There is no reason why a person having ordinary skill in the art would not see the advantage in adding the brake mechanism to the invention of Kawatou, after reading the Hansen reference; and there is no reason why that person would also not see the advantage in adding a means for preventing the electric starter from being driven when the brake mechanism is not released and the engine thus cannot be turned by the electric starter (the means being the switch input, and activation of the electric motor also in response to the switch input), after reading the Hansen reference. The motivation and advantages would have been clear to a person having ordinary skill in the art.
Further, Hansen teaches detecting a status of an operator presence sensor (Paragraph 0064 clearly describes this); and activating an electric starter motor coupled to the internal combustion engine based on detecting the status of an operator presence sensor, in order to only activate the engine when the operator is determined to be present (Paragraphs 0064-0068 teach this action and its motivation). It would have been very clear to any person that a lawn mower is dangerous, as noted above, and that the lawn mower should not be operated without the presence of the operator. Thus, there is no reason why a person having ordinary skill in the art would not see the advantage in adding this feature to the invention of Kawatou, after reading the Hansen reference.

(3) Conclusion
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/KEVIN R STECKBAUER/Primary Examiner, Art Unit 3747        
                                                                                                                                                                                                Conferees:
/LOGAN M KRAFT/Supervisory Patent Examiner, Art Unit 3747    

/CANDICE D WILSON/RQAS, OPQA                                                                                                                                                                                                        
                                                                                                                                                                                                    
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.